Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record alone or in combination teaches a self-cleaning toilet comprising 
a cleaning agent box fixed inside a water tank and penetrating into an overflow opening of an overflow pipe with a tubular body; 15a cleaning device comprising a controller disposed in the toilet and connected to a plurality of ultrasonic transducers and at least one full water level sensor, the ultrasonic transducers mounted on an inner wall of the toilet, the full water level sensor mounted under the seat; a solenoid valve connected to an input pipe and a bypass pipe, the 20bypass pipe penetrating into the water tank and disposed at the overflow opening into the overflow pipe, and the solenoid valve electrically connected to the controller; and a blocking member connected to the drain elbow and electrically 10connected to the controller, the blocking member controlling flow in the drain elbow; wherein when the blocking member blocks the drain elbow, the solenoid valve is configured to control water flow to flow into the urinal from 5the bypass pipe, and after the full water level sensor detects a full water level, the water is stopped and the ultrasonic transducers perform cleaning operations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUYEN D LE/Primary Examiner, Art Unit 3754